—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner challenges a prison disciplinary determination finding him guilty of use of a controlled substance (former inmate rule 113.12 [7 NYCRR 270.2 [B] [14] [former (iii)]). Petitioner contends that the determination is not supported by substantial evidence and that the hearing was not conducted in a fair and impartial manner.
The misbehavior report, together with the author’s testimony, that of another correction officer, and the EMIT test results, constitutes substantial evidence of drug use (see, Matter of Lahey v Kelly, 71 NY2d 135, 138). Petitioner’s challenges to the testing procedure, including the challenge to the chain of custody and the timing of the tests, are without merit (see generally, Matter of McGill v Coughlin, 182 AD2d 1103, 1103-1104). The record does not support the contention that the Hearing Officer prejudged the case or conducted the hearing in a manner unfair to petitioner (see, Matter of Ortiz v Rourke, 241 AD2d 962, 963; Matter of Barnhill v Coombe, 239 AD2d 719, 721). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Den-man, P. J., Pine, Wisner, Pigott, Jr., and Callahan, JJ.